MEMORANDUM **
California state prisoner Antolin Patrie Wayne appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action for failure to state a claim, and subsequent order denying reconsideration. Wayne alleged that various California county supervisors, the state courts, and the Judicial Council of California, denied him and other indigent defendants equal protection and other constitutional rights by appointing attorneys who are less effective than privately-retained counsel. We have jurisdiction under 28 U.S.C. § 1291. We review questions of standing de novo. Sahni v. Am. Diversified Partners, 83 F.3d 1054, 1057 (9th Cir.1996). We affirm.
Wayne lacked constitutional standing to bring his action in district court because he did not allege an “injury in fact ... which is (a) concrete and particularized, ... and (b) actual or imminent, not conjectural or hypothetical ... that ... will be redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (internal citations and quotations omitted). Wayne also lacked prudential standing to assert the rights or interests of third parties. See Sahni 83 F.3d at 1057.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.